PER CURIAM.
Margaret Sudzus appeals from an order of the circuit court which denied her motion to set aside a default and final order of forfeiture. We reverse.
The record reveals that appellant was incarcerated at the time of the forfeiture and was not given adequate notice of the pendency of the proceedings. See Robinson v. Hanrahan, 409 U.S. 38, 93 S.Ct. 30, 34 L.Ed.2d 47 (1972); Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 70 S.Ct. 652, 94 L.Ed. 865 (1950); In re Forfeiture of: One 1978 Chevrolet Corvette, 447 So.2d 1031 (Fla. 4th DCA 1984).
REVERSED, with instructions to grant the motion to set aside the default, to vacate the final order of forfeiture, and for further proceedings not inconsistent with the opinion.
DELL, GUNTHER and FARMER, JJ., concur.